Order entered December 1, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00275-CR

                    TIMOTHY LEE BARNUM, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069939

                                   ORDER

      Before the Court is appellant’s November 24, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on December 27, 2021.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE